IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-88,438-03 & WR-88,438-05


                           EX PARTE WENDELL WARD, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
    CAUSE NO. NOS. W0471691A & W0471691C IN THE 195TH DISTRICT COURT
                         FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Applicant pleaded guilty to injury to a child and was sentenced to fifteen years’ imprisonment.

Applicant filed these applications for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07. The trial court

construed the second writ application as a supplement to the initial writ application.

        Applicant raises claims challenging the validity of his conviction and his sentence. He alleges

he is serving a sentence that does not fall within the applicable range of punishment. Based on the

record, the trial court has determined that Applicant is serving an illegal sentence. The trial court

recommends denying relief on the claims challenging the validity of the conviction. We agree with

the trial court’s findings. Applicant’s claims relating to the validity of his conviction are denied.
                                                                                                  2

       With respect to Applicant’s punishment, relief is granted . Ex parte Pue, 552 S.W.3d 226, 228

(Tex. Crim. App. 2018); Ex parte Parrott, 396 S.W.3d 531, 534 (Tex. Crim. App. 2013). The

sentence in cause number F-04-71691-N in the 195th District Court of Dallas County is set aside, and

Applicant is remanded to the custody of the Sheriff of Dallas County for new punishment

proceedings. The trial court shall issue any necessary bench warrant within ten days from the date

of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: February 24, 2021
Do not publish